DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 4, 6 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent No. 10,872,898 to Chen et al (hereinafter Chen).
Regarding Claim 1, Chen discloses an integrated circuit (IC) comprising: 
a plurality of metal gates (390, Fig. 14) each comprising a metal electrode (380; Col. 8 Lines 11-16) and a high-k dielectric (Col. 2 Lines 23-44); and 
a plurality of polysilicon gates (polysilicon film 230, Fig. 2 becomes gate electrodes 260, Fig. 14) each comprising a polysilicon electrode, a channel region, and one or more dielectrics spanning from the channel region to the polysilicon gate electrode (ONO, 210); 
wherein each of the one or more dielectrics of the polysilicon gates has a dielectric constant that is lower than that of any high-k dielectric (ONO); 
the polysilicon electrodes have top surfaces that are coplanar with top surfaces of the metal electrodes; and one or more of the plurality of polysilicon gates is a high voltage device (Fig. 14; see also Col. 2 Lines 45-65).

Regarding Claim 3, Chen discloses an IC according to Claim 1, further comprising embedded flash memory (Background, Fig. 1).

Regarding Claim 4, Chen discloses an IC according to Claim 1, wherein the one or more dielectrics have a thickness greater than a thickness of the high-k dielectric (the combined ONO stack being thicker than high-k gate dielectric materials).

Regarding Claim 6, Chen discloses an IC according to Claim 1, wherein the high-k dielectrics and the metal gate electrodes of the metal gates have compositions and structures such that threshold voltages of the metal gates would be altered by a 5 second heat treatment at 1000 °C since Chen discloses aluminum as a material for the metal gate which has a melting point of 660 °C and would have been effected by a heat treatment over that temperature.  

Regarding Claim 21, Chen discloses an IC according to Claim 3, wherein: 
the embedded memory comprises control gate electrodes (280, Fig. 10) directly over floating gate electrodes; and 
top surfaces of the control gate electrodes are coplanar with the top surfaces of the metal electrodes and the top surfaces of the polysilicon electrodes (Fig. 10).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7, 14-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chen.
Regarding Claim 14, Chen discloses a method of forming an integrated circuit (IC) comprising: 
providing a semiconductor substrate comprising a first region and a second region (Fig. 2, 225/227); 
forming a gate oxide layer (210) in the first region; 
forming a polysilicon layer (230) over the first region and the second region, whereby the polysilicon layer forms over the gate oxide layer; 
forming a protective layer (240) over the polysilicon layer; 
masking the first region (Fig. 7; not pictured but necessary for select removal of films 230 and 280 from the logic FET region); 
with the first region masked, selectively removing the protective layer and the polysilicon layer from the second region (Fig. 7);
forming a high-k dielectric layer (292) over the first region and the second region; 
forming a dummy electrode layer (294) over the high-k dielectric layer;
patterning the dummy electrode layer and the high-k dielectric layer to form dummy gates in the second region and to remove the dummy electrode layer and the high-k dielectric layer from the first region (Fig. 7, patterned via gate hardmask 296);
patterning the protective layer and the polysilicon layer to define polysilicon gates in the first region (Fig. 3); 
forming spacers (310) adjacent the dummy gates; 
filing an area adjacent the spacers (Fig. 13); 
planarizing the first and second regions (Col. 7 Lines 44-46); 
removing the dummy electrode layer from the dummy gates to form voided areas (Col. 7 Lin 55-Col. 8 Lin 16); 
depositing metal over the first and second regions, whereby the metal fills the voided areas to form high-k metal gates (Col. 7 Line 55-Col. 8 Line 16); and 
planarizing the first and second regions to remove excess metal (Col. 8 Lines 13-16); 
wherein planarizing the first and second regions to remove excess metal leaves top surfaces of the high-k metal gates coplanar with top surfaces of the polysilicon gates (Fig. 14).

Chen does not explicitly disclose the masking of the first region to allow for the selective removal of material from the second region. However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have masked the first region of Chen to allow for the selective removal of material from the second region of Chen. Such a process was typical in the art, prior to the invention, and is commonly left out of disclosures. Of note though, Chen does detail a masking process for the initial patterning of the polysilicon gates (Col. 4 Lines 37-57). It would have been obvious to repeat this masking step to allow for processing of select regions of the semiconductor device without disturbing or damaging other regions. 

Regarding Claim 15, Chen makes obvious a method according to Claim 14, further comprising forming a hard mask (296) over the dummy electrode layer before patterning the dummy electrode layer and the high-k dielectric layer to form dummy gates (Fig. 7).

Regarding Claim 16, Chen makes obvious a method according to Claim 14, further comprising performing a silicide process on the polysilicon gates after planarizing the first and second regions to remove excess metal (Col. 7 Lines 27-37).

Regarding Claim 20, Chen makes obvious a method according to Claim 14, further comprising forming flash memory devices in a third region of the substrate (Background, Fig. 1)

Regarding Claim 23, Chen makes obvious a method according to Claim 20, wherein: 
the flash memory devices comprise control gate electrodes (280) directly over floating gate electrodes; and 
top surfaces of the control gate electrodes are coplanar with the top surfaces of the high-k metal gates and the top surfaces of the polysilicon gates (Fig. 14).

Regarding Claims 5 and 17, Chen discloses or otherwise makes obvious an IC according to Claims 1 and 17 but does not explicitly disclose the area taken up by the polysilicon gate. 
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have formed the plurality of polysilicon gates of Chen to each have an area greater than 1.mu.m.sup.2. Absent any unexpected results by Applicant, or limitations drawn to the relative area of the high-k metal gate (see claim 8), creating a polysilicon gate of 1.mu.m.sup.2 would have had obvious effects on the channel length and therefore operating voltages of the transistor. 

Regarding Claims 7 and 18, Chen discloses or otherwise makes obvious an IC according to Claim 1 but does not explicitly disclose the gate voltage the polysilicon gate is operating under.
However, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have operated the plurality of polysilicon gates of Chen with a gate voltage of 10V or higher. Chen discloses the same structure claimed by Applicant. Absent any additional limitations not currently claimed, it would have been reasonable to expect similar devices to operate in similar manners since.

Allowable Subject Matter
Claims 8, 10-13 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 8 recites an integrated circuit (IC) comprising: 
a semiconductor substrate comprising a memory area and a periphery area; 
a memory device formed in the memory area; 
a high-k metal gate formed in the periphery area; and 
a polysilicon gate formed in the periphery area; 
wherein the polysilicon gate has an area that is larger than an area of the high-k metal gate; and 
the polysilicon gate has a top surface that is coplanar with a top surface of the metal gate.

While Chen discloses a polysilicon gate and high-k metal gate being both coplanar and having a greater area for the polysilicon gate compared to the high-k metal gate, the polysilicon gate is formed in a memory device region, not a periphery area as required by Applicant. It is not apparent from Chen that the peripheral area include both a polysilicon gate and a high-k metal gate having the requirements claimed by Applicant. 
US Patent No. 10,325,919 (“Teng”), US PG Pub 2019/0157285 (“Liu”), US PG Pub 2019/0067302 (“Wu”), and US PG Pub 2019/0035799 (“Shu”) are cited as being examples of other, relevant references in the art. The references disclose various embodiments for peripheral circuitry having differing gate voltages and material composition. However, the references do not disclose, or suggest an embodiment wherein “the polysilicon gate has an area that is larger than an area of the high-k metal gate; and the polysilicon gate has a top surface that is coplanar with a top surface of the metal gate”.
A search of other, relevant references does not show Applicant’s invention to be anticipated or obvious. Claims 10-13 and 22 depend on Claim 8 and are allowable for at least the reasons above. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C SPALLA/               Primary Examiner, Art Unit 2818